The committee on elections, to whom this case was referred, reported thereon as follows-
“ A town-meeting was held in Otis on the 10th day of November last, at which the rotes for a representative were as follows t — whole number of votes, 215; necessary for a choice, 108; Lorenzo Webb had 103; Rufus Pomeroy, 99; scattering) 13.
After the result of the balloting was declared, it was voted, *666by a bare majority, not to send a representative, and the meeting was then dissolved.
A second town-meeting was held in Otis on the 24th day of November, in pursuance of a warrant issued by the selectmen. There is no evidence that a petition was presented to the selectmen to call the meeting, and they stated no reason at the opening of the meeting for having called it. As soon as the town clerk had read the warrant and return, a motion was made and seconded to dissolve the meeting. The chairman of the selectmen then stated, that the meeting was not yet opened, because the poll had not been declared by him to be open. Subsequently the chairman said, ‘ The poll is now open, and we will receive votes for a, representative.’ A motion was again immediately made, and seconded, to dissolve the meeting. The selectmen, after a consultation of an hour or more, decided not to entertain the motion and refused to put it. Another motion was then made and seconded, to adjourn the meeting till the next clay. The chairman of the selectmen declined to put that motion, assigning as a reason that it amounted to the same as a motion to dissolve the meeting, as that was the last day on which a meeting for the choice of representative could be held. The selectmen then proceeded to receive votes for a representative, and the result of the balloting was as follows : — whole number of votes, 219 ; Lorenzo Webb had 111, John V. Cottrell had 102, scattering, 6; and Lorenzo Webb was declared to be elected.
It has been frequently decided by this house, that an election of a representative is illegal and void, if, at the meeting at which such representative was elected, the selectmen refuse to put a motion not to send a representative, or did not allow sufficient time, after the meeting was opened, for such a motion to be made and put. The committee see no distinction in principle between these cases and the one now under consideration. The only business, to be transacted at the meeting at which Mr. Webb was elected, was to choose a representative, and a motion to dissolve the meeting would have had the same effect, in every respect, as a motion not to *667send a representative. The committee are therefore of the opinion, that Mi-. "Webb was not legally elected, and they report that his seat ought to be vacated.”
The report was agreed to.1

 74 J. H. 705.